                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

KEISHA WRAGGS, et al.,                        )
                                              )
           Plaintiffs,                        )
                                              )
      v.                                      )       Case No. 4:18 CV 1996 CDP
                                              )
ENTERPRISE HOLDINGS, INC.,                    )
et al.,                                       )
                                              )
           Defendants.                        )

                           MEMORANDUM AND ORDER

      Plaintiffs filed this case in this Court on November 28, 2018, asserting that

the Court had subject-matter jurisdiction based on diversity of citizenship under 28

U.S.C. § 1332(a). The complaint does not allege the citizenship of any of the

plaintiffs, but instead alleges that they are all residents of Missouri. It does not

allege the citizenship of either defendant.

      On December 21, 2018, defendants Enterprise Holdings, Inc. and Enterprise

Leasing Company of STL, LLC filed a motion to dismiss for lack of subject matter

jurisdiction. The motion states that defendant Enterprise Holdings, Inc. is a

Missouri corporation. Plaintiffs have not responded to the motion and their time

for doing so has passed.
      As diversity jurisdiction has not been properly alleged and does not appear

to exist in this case, and as plaintiffs have not responded or otherwise opposed

defendants’ request for dismissal,

      IT IS HEREBY ORDERED that defendants’ motion to dismiss for lack of

subject-matter jurisdiction [4] is granted, and this case is dismissed without

prejudice.

      A separate order of dismissal is entered this date.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 7th day of January, 2019.




                                         -2-
